DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation of “receiving a request to claim ownership of a first hosted media item on a first media sharing platform, wherein the request is received from a rights holder that holds one or more rights to a claimed media item that is at least partially incorporated into the first hosted media item that is hosted by the first media sharing platform; adding an indicator of the ownership of the rights holder to a first entry for the first hosted media item in a data store; determining that a second hosted media item having a threshold similarity to the first hosted media item is hosted by a second media sharing platform; and automatically adding an indicator of the ownership of the rights holder to a second entry for the second hosted media item without receiving a separate request to claim ownership of the second hosted media item.”
As to the art of record, Birnbaum et al. reference discloses a concept of sharing program content among the network. However, Birnbaum does not teach with respect to the entire or combination claim limitation of “receiving a request to claim ownership of a first hosted media item on a first media sharing platform, wherein the request is received from a rights holder that holds one or more rights to a claimed media item that is at least partially incorporated into the first hosted media item that is hosted by the first media sharing platform; adding an indicator of the ownership of the rights holder to a first 
As to the art of record, Van Rooyen et al. reference discloses a system to monitor the access right of media program content. However, Van Rooyen et al. does not teach with respect to the entire or combination claim limitation of “receiving a request to claim ownership of a first hosted media item on a first media sharing platform, wherein the request is received from a rights holder that holds one or more rights to a claimed media item that is at least partially incorporated into the first hosted media item that is hosted by the first media sharing platform; adding an indicator of the ownership of the rights holder to a first entry for the first hosted media item in a data store; determining that a second hosted media item having a threshold similarity to the first hosted media item is hosted by a second media sharing platform; and automatically adding an indicator of the ownership of the rights holder to a second entry for the second hosted media item without receiving a separate request to claim ownership of the second hosted media item.”
As to the art of record, reference discloses Maharajh et al. the concept of managing digital right of the media content which are being shared in the network. However, Maharajh et al. does not teach with respect to the entire or combination claim limitation of “receiving a request to claim ownership of a first hosted media item on a first media sharing platform, wherein the request is received from a rights holder that holds one or more rights to a claimed media item that is at least partially incorporated into the first hosted media item that is hosted by the first media sharing platform; adding an indicator of the ownership of the rights holder to a first entry for the first hosted media item in a data store; determining that a second hosted media item having a threshold similarity to the first hosted media 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/               Primary Examiner, Art Unit 2425